Citation Nr: 0210594	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  95-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than a schizoaffective disorder, claimed as 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her brother.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1982 with service in Germany from August 1980 to October 
1981.

This case arises before the Board of Veterans' Appeals 
(Board) by means of a March 1994 rating decision rendered by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for post traumatic stress disorder (PTSD) was 
denied.  The veteran filed a notice of disagreement in 
November 1994.  A statement of the case was furnished to her 
in June 1995.  The veteran perfected her appeal through a VA 
Form 9 in July 1995.

The issue on appeal was previously the subject of a July 1999 
Board decision.  However, the Board decision on this issue 
was vacated and remanded to the Board by means of a November 
1999 Order of the United States Court of Appeals for Veterans 
Claims (Court), pursuant to a November 1999 Joint Motion to 
Vacate BVA Decision, to Remand the Claim, and to Stay Further 
Proceedings.  

In June 2000 and May 2001, the Board remanded the case to the 
RO for further development.  Said development having been 
completed, the case is returned to the Board for further 
appellate consideration. 

As noted in the prior Board Remands, the Board was asked by 
the Court to determine whether there are two pending 
unadjudicated claims: one for an acquired psychiatric 
disorder, and one for a total disability rating on the basis 
of unemployability.  With respect to the issue of entitlement 
to an acquired psychiatric disorder, the Board notes that the 
RO denied a prior claim for a schizoaffective disorder by 
means of a September 1989 rating decision.  An undated notice 
of this decision was furnished to the veteran.  She filed a 
notice of disagreement in April 1991, which the Board finds 
timely since the notice date is unknown.  The veteran was 
furnished a statement of the case in May 1991; however, the 
evidence does not show that she perfected a timely appeal of 
this claim.  Accordingly, the September 1989 rating decision 
is final as to service connection for schizoaffective 
disorder, and the issue on appeal is appropriately identified 
as entitlement to service connection for an acquired 
psychiatric disorder, other than a schizoaffective disorder, 
claimed as post-traumatic stress disorder.

With respect to the issue of entitlement to a total 
disability rating on the basis of unemployability, the Board 
notes that the veteran's substantive appeal received in July 
1995 indicates that the veteran was unemployable due to her 
"mental condition."  This matter was referred to the RO for 
additional development as necessary.  By rating action in 
April 2002, the RO denied entitlement to individual 
unemployability.  The evidence does not show that the veteran 
has perfected an appeal of this decision.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The medical evidence shows that the veteran is presently 
diagnosed with paranoid schizophrenia.  In addition, an 
October 1998 VA outpatient treatment record notes that she 
has PTSD secondary to an alleged in-service sexual assault.   

3.  The record does not show that the veteran engaged in 
combat with the enemy.

4.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

5.  The diagnosis of PTSD is not based on a corroborated 
stressor.

6.  Schizoaffective disorder was denied by means of an 
unappealed rating action of March 1990.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than a 
schizoaffective disorder, claimed as post-traumatic stress 
disorder (PTSD) was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.303, 3.304, 3.306 (1996)(2001); VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Similarly, in a 
September 2001 letter, the veteran was informed of the 
enactment of the VCAA and what information she could 
submitted to substantiate her claim.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate her claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
The veteran has not referenced, nor does the evidence show, 
the existence of any additional medical evidence that is not 
presently associated with the claims folder and which is 
obtainable.  According, the Board finds that VA's duty to 
assist the claimant in this regard is satisfied.  38 U.S.C.A. 
§ 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded psychiatric examination. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit herself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  The veteran's September 1978 
entrance examination report is negative for any treatment, 
complaint, or diagnosis of an acquired psychiatric disorder.  

Service medical records dated in April 1981 indicate that the 
veteran reported to the emergency room with complaints of 
chest pains, diarrhea, and nausea.  She stated that she was 
"forgetting thing."  She had forgotten to go to work on the 
date of this treatment.  An impression of viral syndrome, 
mild, is indicated.  In October 1981, the veteran was 
afforded an examination in conjunction with her pending 
separation from active service.  The examination report 
indicates that her psychiatric system was within normal 
limits.  

Service personnel records show that the veteran requested an 
enlistment for a period of three months in November 1981.  
This request was subsequently approved.  

In January 1982, the veteran delivered a baby at the Rancocas 
Valley Hospital.  A physical examination report indicates 
that her nervous system was "grossly normal."  

Following her separation from active service, the veteran 
served in the Army Reserves from April 1982 to October 1987.  
Army Reserve personnel records show that she received a 
Certificate of Training from the Army for successfully 
completing an Administrative Specialist Course in July 1982.  
Additionally, she received a Letter of Commendation for 
performances of duties as a Clerk Typist during annual 
training at Ft. Campbell, Kentucky, in April 1984.

A March 1983 reserve examination report indicates that the 
veteran's psychiatric system was within normal limits.  A 
report of medical history completed by the veteran indicates 
that she complained of dizziness and memory loss associated 
with pregnancy; however, she denied frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.

In December 1987, the veteran was admitted to Moccasin Bend 
Mental Health Institute with complaints of depression with 
perceptual disturbance and paranoid delusions.  She also had 
ideas of reference regarding telepathy and radiation form 
television affecting her.  Pertinent diagnosis was 
schizoaffective disorder.  

In January 1988, the veteran was admitted on an emergency 
basis to Moccasin Bend Mental Health Institute because of 
threats to harm her family.  Diagnosis was schizoaffective 
disorder.

Private medical records from the Fortwood Center, Inc., dated 
in May 1988, show that the veteran presented with an apparent 
history of mental problems beginning in 1987.  She 
experienced auditory and visual hallucinations and had 
paranoid delusion.  The report indicates that the veteran's 
mother believed that the veteran started to deteriorate after 
leaving the military.  However, the veteran reported that she 
had a very poor childhood and felt that part of her 
psychological problems stem from her treatment as a child.  
The veteran reported that she had a six year old son who she 
had with a man she met while in the military.  She and the 
father of this son never married.  She married a different 
man in 1987 whom she had met in 1984; however, this marriage 
only lasted a few months.  She had two children from her ex-
husband.  Diagnosis of schizoaffective disorder is indicated.  

From December 1988 to February 1989, the veteran was 
hospitalized by court order at Moccasin Bend Mental Health 
Institute due to suicidal and homicidal threats.  She was 
delusional and felt that she was being watched by the Secret 
Service in Washington.  While she denied having auditory or 
visual hallucinations, the hospital records indicate that she 
appeared to be hallucinating.  Pertinent diagnosis was 
schizoaffective disorder.  

Private medical treatment records from Erlanger Medical 
Center dated in August 1989 show that the veteran was brought 
to the emergency room by police.  She had set fire to her 
house as she thought someone was trying to harm her.  She was 
noted to be paranoid, anxious, and fidgety.  She was 
transferred to the Moccasin Bend Mental Health Institute due 
to violent, destructive, dangerous behavior.  She was 
hospitalized at Moccasin Bend from August 1989 to September 
1989.  This was her fourth admission at this facility.  She 
was on neuroleptics and Lithium; however, she was noted to be 
noncompliant with medication.  Hospital records indicate a 
diagnosis of schizoaffective disorder.  

In September 1989, the veteran filed a claim of entitlement 
to service connection for headaches.  She indicated treatment 
at Fortwood Center and Moccasin Bend Mental Health Institute.

In October 1989, the RO requested medical records from the 
Fortwood Center and Moccasin Bend Mental Health Institute.

In reply to the RO's request for information, Fortwood Center 
replied by letter dated in October 1989.  This letter 
indicates that the veteran was hospitalized in December 1987 
at Moccasin Bend Mental Health Institute complaining of 
depression with perceptual disturbance and paranoid 
delusions.  She was stabilized at the time with Navane and 
Cogentin; however, she did not keep appointments 
consistently.  She was readmitted to Moccasin Bend Mental 
Health Institute in 1988 for the same presenting symptoms.  
She dropped out of subsequent outpatient treatment after two 
visits.  She was readmitted to Moccasin Bend Mental Health 
Institute in August 1989.  Her medications included Haldol, 
Cogentin, and Lithium carbonate.  Diagnosis was 
schizoaffective disorder.

In January 1990, the Social Security Administration awarded 
Supplemental Security Income to the veteran due to 
unemployability.

From October 1990 to November 1990, the veteran was admitted 
to Moccasin Bend Mental Health Institute for psychiatric 
evaluation by court order as she was threatening to kill 
herself.  Pertinent diagnosis was schizoaffective disorder.   

From January 1991 to February 1991, the veteran was 
hospitalized at Moccasin Bend Mental Health Institute for 
psychiatric evaluation.  The veteran had been noncompliant 
with her medication and refused to attend her aftercare 
treatment.  She gradually deteriorated to the point of being 
agitated and paranoid and she threw a television out of a 
window.  As her family was afraid of her, he mother filed a 
petition for 48 hour commitment.  Pertinent diagnosis was 
schizoaffective disorder.  

In April 1991, the RO received a statement from an 
acquaintance of the veteran, C. R.  C. R. indicated that she 
had known the veteran "for a while now."  She indicated 
that the veteran had been talkative and friendly in the past; 
however, at certain times she would become withdrawn and 
depressed.  The veteran had difficulties dealing with day to 
day problems of life.  Because she needed someone to tell her 
what to do, the veteran joined the Army and seemed to enjoy 
it until she became pregnant.  After her pregnancy, she 
became upset because "she knew she couldn't reside in the 
Army barracks with a child, and . . . she was terrified about 
going back home to her parents."  After her discharge, the 
veteran lived with C. R.  The veteran was described as 
difficult, non-violent, moody and depressed.  

In April 1993, the veteran was hospitalized at Moccasin Bend 
Mental Health Institute on an emergency basis due to 
agitation and paranoid delusions.  She had thoughts that 
people were out to get her, that the police were harassing 
her, and that he mother was not her mother.  She had also 
exhibited recent bizarre behavior by taking her 5 week old 
baby out in the rain.  During the course of her admission, 
she insisted on discharge and tried to leave the facility.  
When she was not allowed to leave, she became agitated and 
was physically aggressive.  She had to be secluded for her 
own safety as well as for the safety of others.  She had to 
be given emergency medication since she refused to sign 
consent.  Pertinent diagnosis was schizoaffective disorder.  

In November 1993, the veteran submitted a claim for service 
connection for PTSD.  She claimed that she had sought 
assistance for psychosis from 1982 to 1987 with "Contact, 
Hot Line;" however, records pertaining to this treatment 
were destroyed.  She also contented that she was sent to 
Monteith Troop Health Clinic for psychosomatic evaluation in 
1981 because she could not stop crying.  She indicated that 
she was in receipt of social security disability benefits due 
to her mental disorder and could no longer work.

In her November 1994 notice of disagreement, the veteran 
stated that she experienced memory loss and PTSD.  After 
service, she sought treatment from Contact, a counseling 
service, with symptoms of depression, paranoia, auditory 
hallucinations, and visual hallucinations.  However, she 
indicated that she did not received treatment until 1987.  
She indicated that she required the assistance of her mother 
due to her memory loss.

 In February 1995, the veteran was afforded a VA PTSD 
examination.  Prior to service she worked in housekeeping at 
Ramada Inn. Following basic training, she trained as a supply 
clerk and was transferred to Germany.  She became pregnant 
while in Germany and returned to the United States to deliver 
her child.  The examination report indicates that the veteran 
did not engage in combat.  Following service, she moved in 
with her mother.  She stated that she spends most of her day 
caring for her children, shopping, going to movies, and going 
to church on Sundays.  She denied any drug or alcohol 
problems.  She reported that her first admission for 
psychiatric treatment was in 1987 followed by numerous 
inpatient psychiatric admissions.  Following service, she 
reported that her longest job was with the post office.  This 
job lasted 21/2 months.  She stated that, "I couldn't complete 
the tasks and I told them something crazy, and they fired 
me."  During the 1980s, she had jobs at three different 
hospitals; however, these jobs lasted only a day or two 
before she would quit.  In 1988, she worked at DuPont for a 
month and quit as she "couldn't do right."  She last worked 
as a store clerk for two months in 1994.  She quit because 
she "became paranoid about being robbed."  She reported 
being paranoid and depressed.  She also reported auditory 
hallucinations and mood swings when off her medication.  She 
stated that had nightmares about 4 nights per week in which 
she dreamt of a two-faced man and that that somebody was 
after her or doing something to her.  She stated that her 
paranoia was worse when she watched violence on television.  
She did not avoid any particular activities and denied any 
amnesia.  She reported feeling estranged from other; however, 
she was able to express love feelings to her children.  She 
did not expect to have a career, marriage, more children, or 
a long life.  She reported 5 hours of sleep per night on 
Benadryl HS.  She also reported being irritable, having a 
short fuse, and having difficulty concentrating.  She denied 
a startled response, but did state that she was hypervigilant 
due to paranoia.  The examiner reported that the veteran was 
fidgety during the examination.  She had a neutral mood with 
a bland affect.  She was oriented x3 and in good contact with 
reality.   Her thought content concerned her symptomatology.  
There was no overt psychosis or extrapyramidal symptom (EPS).  
While she denied hallucinations at the time of the interview, 
she admitted to paranoid ideations in that people were trying 
to harm her.  She functioned within the low-average range of 
intelligence.  She denied homicidal or suicidal ideation.  
Her judgment and insight were impaired.  Pertinent diagnosis 
was schizoaffective disorder, chronic and severe.  The 
veteran reported that she attempted suicide with a can opener 
in 1979.

A November 1996 private physician's report of medical 
examination in support of pension indicates that the veteran 
had a diagnosis of schizoaffective disorder with history of 
mood fluctuations, and depressed episodes with psychotic 
symptoms.   

In July 1997, the veteran's claims folder, to include the 
February 1995 VA examination, was forwarded to a VA 
psychologist in order to determine whether the criteria for a 
diagnosis of PTSD under the most recent DSM-IV was warranted.  
The examiner noted that, after reviewing the prior 1995 
examination and private hospitalization summaries, no change 
in the diagnosis proffered in February 1995 was warranted and 
a diagnosis of PTSD was not indicated.  

From July 1997 to August 1997, the veteran was hospitalized 
at Moccasin Bend Mental Health Institute on an emergency 
basis.  The discharge summary indicates that she threatened 
to purchase a gun and kill herself.  She appeared unable to 
care for herself at the time of admission and her mother 
obtained a court order for the veteran to be evaluated and 
treated.  The veteran reported hearing voices and laughing 
inappropriately.  Diagnosis was schizophrenia, chronic, 
undifferentiated type.  

In October 1997, the RO received a statement from R. M. 
indicating that he had worked with the veteran from April 
1980 to November 1981 in Germany.  He recalled several 
instances wherein the veteran confided in him that she felt 
as though the people that she worked with were "out to get 
her" and that she exhibited a keen sense of nervousness.  
R.M. also stated that he observed radical mood swings and 
violence in the veteran.  He described her behavior as 
"unpredictable" and paranoid.  

In October 1997, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein she alleged that her 
"psychiatric disorder was due to my pregnancy and the birth 
of a baby."  She indicated that she had not had any 
psychiatric disorder prior to that time.  

In a letter of August 1998, the veteran claimed that she had 
been raped while in service.  As such an event was extremely 
traumatic, she stated that she had blocked the experience 
form her mind.  She contends that the rape was the catalyst 
for her nightmares.  Similarly, in January 1999, she 
submitted a letter wherein she again expressed her contention 
that she was raped during service.  She also indicated that 
her mother had recently passed away and she was unable to pay 
the mortgage on the home that she and her mother had been 
living in.  

VA outpatient treatment records from May 1998 to September 
2001 show that the veteran was treated primarily for 
schizophrenia.  A Social Work Service General Note dated in 
September 1998 indicates that the veteran reported a rape 
while service in Germany in 1981.  She was encouraged to 
discuss this with her VA psychiatrist during her next 
appointment.  Subsequently, during an October 1998 VA 
outpatient treatment the veteran reported an inservice rape.  
She indicated that she had flashbacks of this incident.  The 
examiner noted the veteran's status as schizophrenia with 
thoughts of suicide without any specific plans and post 
traumatic stress disorder as secondary to alleged rape.  

However, while subsequent VA outpatient records indicate a 
history of inservice sexual trauma, they do not indicate a 
diagnosis of PTSD.  A December 1998 VA outpatient records 
indicated that the veteran reported flashbacks of an 
inservice rape.  These flashbacks did not occur as often as 
in the past and she was less terrified.  Her psychosis was in 
remission with her present medication.  Diagnosis was 
schizophrenia without homicidal or suicidal plans.  

A January 1999 VA outpatient treatment record indicates that 
the veteran reported thoughts of a rape in Germany while in 
the military.  She indicated that she did not tell a 
psychiatrist what happened to her for fear of being kicked 
out of the military.  The VA examiner indicated that this 
type or response was not unusual for someone who had been 
raped and fits in nicely with her behavior of not revealing 
her hallucinations for fear of being kicked out of the 
military.  Diagnosis was schizophrenia without homicidal or 
suicidal ideation.  

A March 1999 letter from N. J., an acquaintance of the 
veteran, indicates that she had known the veteran for 22 
years.  N. J. found the veteran to be "a very trustworthy 
young lady."  Prior to joining the Army, she was intelligent 
in school, active in extracurricular activities, and active 
in the neighborhood.  After her discharge, "she was a 
changed person."  She was very nervous and exhibited crying 
spells.  She also became argumentative and paranoid.  N. J. 
indicated that the veteran did not "like to be around 
people, it makes her itch."  

A March 1999 statement from E. M. indicated that she had 
known the veteran for 25 years and that her children were 
friends of the veteran.  According to E. M., the veteran was 
an ideal student with good grades prior to service.  E. M. 
reported that the veteran's mother told her that the veteran 
was having problems coping with life.  After returning from 
service, the veteran was not the same as prior to service and 
she acted as though "her mind was gone."  

A March 1999 letter from the veteran's sister indicates that 
she "personally witnessed the emotional and physical 
deterioration of my sister's health early on when she was 
still in the service at Fort Dix, New Jersey in 1981." At 
the time the veteran was 7 month pregnant and constantly 
depressed and "stressed about the Army's rush to process her 
out of the service."  The veteran's sister reported that the 
delivery of her baby had a profound affect on her physical 
and mental condition.  

In March 1999, the veteran appeared at a hearing before the 
undersigned Member of the Board sitting at the RO.  She 
testified that she was raped during active service in 
Nuremberg, Germany.  She reported that she was walking by a 
big brick wall with trees and a building behind it when an 
assailant appeared behind her and hit her head against a 
tree.  She was then dragged down and raped.  She reported 
that he had a scarf over his head and an accent.  According 
to the veteran, her wrist area was bruised and she injured 
her head.  She stated that there was no one in the area to 
witness the assault.  She stated that she was ashamed of what 
happened and did not report the incident to anyone.  At the 
time of the assault, she was 7 months pregnant.  She placed 
the date of the rape in September 1981.  She reported that 
she had seen a psychiatrist during active service, but she 
did not tell him about the rape and there were no medical 
records of her consultations.  Following the alleged assault, 
she returned to her barracks and bathed.  She did not tell 
anyone, as she was ashamed.  Following service, she stated 
that received assistance from a counseling service 
immediately after service; however, she indicated that 
records of her calls were not available.  The veteran's 
brother testified that she was a changed person following the 
birth of her child during service.  He had not become aware 
of the alleged rape until the month prior to the hearing. 

In a letter dated in October 1999, the veteran stated that 
she had come out of a shell and was now able to tell people 
that she was raped while in the military.  She further stated 
that she did not know why it took her 18 years to tell 
anyone.  She did not want her mother to find out about her 
alleged rape.  After her mother passed away, the veteran had 
the courage to tell someone.  

In a letter dated in February 2000, N. J. indicated that the 
veteran had problems related to a rape that occurred while 
she was on active duty.  N. J. wrote that, since the veteran 
was raped, she found it hard to have a loving relationship 
with a man and that she cries a lot, has mood swings, and is 
paranoid and depressed.  

The evidence also contains a February 2000 letter from E. M.  
E. M. indicated that the veteran had been raped in service 
and experienced mental and physical abuse.  E. M. indicated 
that this had left the veteran with a mental problem.  She 
further indicated that the veteran had confided in her in 
confidence about the rape.  


Legal Criteria:  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time. 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Prior to the effective date of 38 C.F.R. § 
3.304(f) on June 18, 1999, and at the time the veteran filed 
her claim for service connection for PTSD, the requirements 
for service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Generally, when a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the Board finds 
that the new regulation is potentially more beneficial in 
this veteran's case because it only requires medical evidence 
of a current diagnosis of PTSD in accordance with DSM-IV, but 
no longer requires a "clear" diagnosis of PTSD (which could 
include a diagnosis based on a version of DSM prior to the 
DSM-IV).  However, in light of the Board's grant of the 
appeal, the Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
Supp. 2001); 38 C.F.R. § 3.304(d),(f) (2001); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Analysis:  In this case, there is no objective evidence that 
the veteran "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  The veteran's DD Form 214 and service 
personnel records do not indicate references to combat, but 
reflects that the veteran was an administration specialist 
and earned no combat decorations, medals, badges, ribbons, or 
awards.  Moreover, the veteran does not even allege that the 
claimed in-service stressful event of a personal assault was 
related to combat with the enemy in service.  For these 
reasons, the Board finds that the veteran did not engage in 
combat with the enemy and that the reported stressor is not 
claimed to be related to combat.  Because the veteran did not 
engage in combat with the enemy, her lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor of personal assault.  

After a review of the evidence, the Board finds that the 
credible evidence of record does not show that the veteran's 
alleged stressor of a personal assault actually occurred as 
required under 38 C.F.R. § 3.304(f).  Service medical and 
personnel records are silent for any complaint of, or 
treatment for, a personal assault.  The Board has 
specifically considered whether behavior changes occurred at 
the time of the incident, or soon thereafter, as indicated by 
the M21-1, which may indicate the occurrence of an in-service 
stressor. 

The M21-1 contemplates that visits to a medical clinic 
without a specific diagnosis or specific ailment is a 
behavior change occurring at the time of the incident that 
might indicate a stressor.  In this veteran's case, the 
veteran's service medical records do not show that she sought 
medical treatment at the time of the alleged raped in 
September 1981.  Subsequent, in-service examinations are 
silent for any complaints, treatment, or diagnoses of a 
psychiatric disorder or residuals of a personal assault.  
Additionally, the veteran has indicated that no medical 
records existed that would document medical treatment during 
service.

Changes in performance and performance evaluations are 
behavior changes contemplated by M21-1 that might indicate a 
stressor.  The evidence does not show any changes in 
performance that would evidence a behavior change.  Despite 
lay statements indicating that the veteran's personality 
changed following her separation from active duty, her 
service personnel records are silent for any behavior 
changes.  On the contrary, despite recent statements from the 
veteran that she was not happy in the Army, the veteran 
voluntarily requested and was granted an extension of her 
enlistment in November 1981.  Similarly, the month after her 
separation from active duty, she enlisted in the Reserves.  
Personnel records during her reserve service are silent for 
any behavior changes; rather, she was given a letter of 
commendation for performance of her duties. 

Evidence of alcohol abuse is also a behavior change indicated 
by M21-1 as behavior that might indicate a stressor.  In this 
case, the evidence does not show that the veteran developed 
alcohol abuse during service or shortly thereafter.  
Similarly, obsessive behavior is a change contemplated by 
M21-1 that might indicate a stressor.  However, despite 
assertions that the veteran experienced mood swings and 
became irrational after service.  The contemporaneous service 
records and subsequent reserve service records do not 
evidence an obsessive behavior.  The first evidence of a 
nervous condition was schizoaffective disorder categorized as 
a psychotic disorder over 51/2 years after the veteran's 
separation from active service.  Similarly, the only evidence 
of a diagnosis of PTSD is an October 1998 VA outpatient 
treatment record over 16 years following her separation from 
active service.

The veteran has testified under oath at a personal hearing 
regarding the incurrence of a rape in service in September 
1981.  The Board finds that her testimony regarding this 
event, as well as other significant facts he reported, are 
not consistent with the service medical evidence and other 
corroborative evidence.  While she contends that received 
counseling shortly after service, she indicated that record 
of this treatment do not exist.  The Board notes that the 
record is devoid of medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
or medical or counseling notes to verify the occurrence of 
the rape.  
 
While the veteran submitted statements E.M. and N.J. in 
February 2000 indicate that the veteran had told them that 
she had been raped, these statements are not probative as 
they rely on history reported by the veteran.  It is noted 
that prior statements from these individuals nearly a year 
earlier in 1999 do not reference an in-service rape.  
Likewise, the veteran earlier attributed her psychiatric 
illness to an in-service pregnancy.  The April 1991 letter 
from C.R. indicates that the veteran seemed to enjoy the Army 
until she got pregnant and became upset because she knew she 
could not reside in the barracks with a child.  She also 
stated that the veteran was terrified to return home to her 
parents and that the veteran had mood swings and would become 
irrational with a short temper after separating from active 
service.  The Board finds that the evidence contemporaneous 
to the veteran active service to include service personnel 
and medical records is more probative than the lay statements 
submitted nearly 18 years after the veteran's separation from 
active duty. Based on this evidence, the Board finds that the 
evidence of record is not sufficient to establish that the 
alleged stressor of a personal assault occurred in 1981 
during the veteran's active duty service.  Thus, the Board 
finds that the reported stressor of a personal assault is not 
supported by the evidence.  38 C.F.R. § 3.102.  Accordingly, 
service connection for PTSD is not warranted.  38 C.F.R. 
§ 3.304(f).  

Having determined that service connection for PTSD is not 
warranted, it is necessary to determined whether the veteran 
has an acquired psychiatric disorder, other than PTSD that 
would warrant a grant of service connection.  Other than 
PTSD, the evidence shows that the veteran's only other 
diagnosed psychiatric disorder is schizophrenia.  As noted in 
the INTRODUCTION, entitlement to service connection for a 
schizoaffective disorder was denied by means of a March 1990 
rating decision.  She filed a notice of disagreement in April 
1991 and was furnished with a statement of the case in May 
1991.  However, she did not perfect a timely appeal of this 
decision to the Board.  As the record does not show that an 
appeal was perfected within one year after notification of 
the RO's decision.  Therefore, this rating decision denying 
service connection for a schizoaffective disorder is final.  
38 C.F.R. § 3.104 (2001).  Accordingly, service connection 
for an acquired psychiatric disorder other than PTSD is not 
warranted.  



ORDER

Service connection for an acquired psychiatric disorder, 
other than a schizoaffective disorder, to include PTSD is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

